Case 2:19-cv-00262-JRS-MJD Document 87 Filed 01/25/21 Page 1 of 9 PageID #: 800




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DAVID CILLA,                                          )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:19-cv-00262-JRS-MJD
                                                       )
 ROGERS, et al.                                        )
                                                       )
                               Defendants.             )


                      ENTRY GRANTING IN PART AND DENYING IN
                       PART DEFENDANTS' MOTION TO DISMISS

        This matter is before the Court on the defendants' motion pursuant to Federal Rule of Civil

 Procedure 12(b)(6) to dismiss certain claims, dkt. 56. The motion is granted in part and denied

 in part.

                                      I. The Amended Complaint

        The Court screened David Cilla's amended complaint on February 7, 2020. Dkt. 27. The

 Court summarized the allegations in the amended complaint as follows:

               The amended complaint describes an incident that occurred while Mr. Cilla
        was incarcerated at the U.S. Penitentiary at Terre Haute (USPTH) in 2018.
        Mr. Cilla brings claims against eleven U.S. Bureau of Prisons (BOP) employees.
        He is Caucasian and practices Islam. The amended complaint sets forth the
        following allegations.

                On July 5, 2018, Officer Rogers, Officer Raley, Lieutenant Baez, and two
        officers identified as John Does # 1 and # 2 extracted Mr. Cilla from his cell. Officer
        Rogers, Officer Raley, Lieutenant Baez, and John Doe # 1 used unnecessary and
        gratuitous force against Mr. Cilla. They slammed his head into the cell door and the
        concrete floor, punched him in the face, kneed him in the ribs, choked him, and
        kicked him. Mr. Cilla lost consciousness and suffered serious injuries, including
        broken bones. John Doe # 2 watched the beating and did not intervene.

               Eventually, the officers allowed Mr. Cilla to be examined by Nurse Joseph
        May. Nurse May wiped the blood off of Mr. Cilla's face and requested that
        Lieutenant Baez photograph his injuries. However, Nurse May did not provide any
Case 2:19-cv-00262-JRS-MJD Document 87 Filed 01/25/21 Page 2 of 9 PageID #: 801




           other treatment or medication for Mr. Cilla's injuries or arrange for him to be seen
           by a doctor, even though Mr. Cilla had visibly serious injuries and said he lost
           consciousness. He suffered permanent injuries due to his lack of medical attention.

                  Lieutenant Baez, Officer Rogers, Officer Raley, and John Does # 1 and # 2
           then placed Mr. Cilla in a four-point restraint cell, even though he had not been
           combative or aggressive. They left him in the four-point restraint for twelve hours.

                    Two days later, Officer Rogers delivered Mr. Cilla's breakfast and Cilla said
           that the officers beat him on July 5 because he practices Islam. Mr. Cilla attempted
           to file grievances about this incident. On July 20, Counselor Ballard shredded one
           of Mr. Cilla's grievances instead of processing it and said he did so because Mr.
           Cilla is "a white Muslim." Dkt. 25 at ¶¶ 59–61.

                   Mr. Cilla alleges that the officers who beat him on July 5 falsely accused
           him of attempting to assault them to cover up their misconduct. As a result, he was
           convicted in a prison disciplinary proceeding and assessed sanctions, including six
           months' confinement in a segregated housing unit and a loss of credit time toward
           his sentence. Mr. Cilla alleges that the hearing officer, Mr. Bradley, refused to allow
           him to present certain evidence and witnesses in the disciplinary proceeding.

                   The amended complaint alleges that there is a "culture and practice" among
           the staff at USPTH that is characterized by using violence against Muslim inmates,
           destroying their grievances, and covering up the misconduct. A similar incident
           involving a different Muslim inmate occurred shortly before Mr. Cilla's July 5
           beating. Mr. Cilla alleges that Mark Inch (then the Acting Director of the BOP),
           USPTH Warden Kruger, and Mr. Ballard knew about these incidents but failed to
           discipline the responsible employees or otherwise take action to protect the inmates
           and aided in covering up the misconduct.

 Dkt. 27 at 2–3.

           Based on these allegations, the Court allowed the action to proceed with the following

 claims:

           •   Eighth Amendment force and conditions-of-confinement claims against
               Defendants Baez, Rogers, and Raley pursuant to the theory recognized in
               Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

           •   Eighth Amendment failure-to-protect claims against Defendants Inch and
               Krueger pursuant to Bivens.

           •   Eighth Amendment medical care claim against Defendant May pursuant to
               Bivens.




                                                     2
Case 2:19-cv-00262-JRS-MJD Document 87 Filed 01/25/21 Page 3 of 9 PageID #: 802




         •   Fifth Amendment equal protection claims against Defendants Baez, Rogers,
             Raley, Inch, Krueger, and Ballard pursuant to Bivens.

         •   Religious Freedom Restoration Act (RFRA) claims against Defendants Baez,
             Rogers, Raley, Inch, Krueger, and Ballard.

         •   A Federal Tort Claims Act (FTCA) claim against the United States.

 The Court later dismissed all claims against Defendants Krueger and Inch. Dkt. 67.

                                           II. Legal Standard

         A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the factual matter

 alleged in the complaint. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). For a Rule

 12(b)(6) motion to dismiss, a court "must accept all well-pleaded allegations in the plaintiff's

 complaint as true and draw all reasonable inferences in favor of the plaintiff." Tobin for Governor

 v. Ill. State Bd. of Elections, 268 F.3d 517, 521 (7th Cir. 2001). A plaintiff must do more than

 simply recite the elements of a claim and provide conclusory statements in support. Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009). The complaint must provide enough factual information to state

 a claim for relief that is plausible on its face and "raise a right to relief above the speculative level."

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint is facially plausible "when the

 pleaded factual content allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged." Iqbal, 556 U.S. at 678.

                                        III. Discussion of Claims

         The defendants seek to dismiss Mr. Cilla's Eighth Amendment force, conditions, and

 failure-to-protect claims; the Fifth Amendment equal protection claims; and the FTCA claim. (The

 defendants initially sought to dismiss the RFRA claims, but they have since withdrawn that

 argument. See dkt. 81.)




                                                     3
Case 2:19-cv-00262-JRS-MJD Document 87 Filed 01/25/21 Page 4 of 9 PageID #: 803




 A.     Eighth Amendment Excessive Force and Failure-to-Protect Claims

        The defendants seek to dismiss Mr. Cilla's force claims on the basis of Heck v. Humphrey,

 512 U.S. 477 (1994). Heck holds that:

        when a state prisoner seeks damages in a § 1983 suit, the district court must consider
        whether a judgment in favor of the plaintiff would necessarily imply the invalidity
        of his conviction or sentence; if it would, the complaint must be dismissed unless
        the plaintiff can demonstrate that the conviction or sentence has already been
        invalidated.

 Heck, 512 U.S. at 486–487. This rule also applies to Bivens claims against federal officers. See

 Hill v. Murphy, 785 F.3d 242, 244 (7th Cir. 2015).

        Heck also applies to prison disciplinary convictions. If a suit for damages would necessarily

 imply the invalidity of a prisoner's disciplinary conviction, he may not bring the damages claim

 "'unless and until the inmate obtains favorable termination of a state, or federal habeas, challenge

 to his conviction or sentence.'" Haywood v. Hathaway, 842 F.3d 1026, 1029 (7th Cir. 2016)

 (quoting Nelson v. Campbell, 541 U.S. 637, 646 (2004)). "This is a version of issue preclusion

 (collateral estoppel), under which the outstanding criminal judgment or disciplinary sanction, as

 long as it stands, blocks any inconsistent judgment." Id.

        Mr. Cilla was convicted of violating the prison disciplinary code by attempting to assault

 officers during the July 5, 2018 incident. Dkt. 56-1 at 4–12. According to the disciplinary records,

 Mr. Cilla became aggressive and resisted the officers who tried to place him in restraints. Id.

        Mr. Cilla's force claims would imply the invalidity of his disciplinary conviction. Mr. Cilla

 alleges in his amended complaint that he "did not threaten, resist, assault or attempt to assault any

 of the defendants. Defendants had no intention to restore or maintain discipline, but to cause harm."

 Dkt. 25 at ¶ 39. These allegations directly contradict the basis for Mr. Cilla's disciplinary

 conviction and are integral to his Eighth Amendment excessive force and failure-to-protect claims.




                                                  4
Case 2:19-cv-00262-JRS-MJD Document 87 Filed 01/25/21 Page 5 of 9 PageID #: 804




        Mr. Cilla's excessive force and failure-to-protect claims are dismissed for failure to state

 a claim upon which relief may be granted. See Moore v. Mahone, 652 F.3d 722, 725 (7th Cir.

 2011) ("The basis for relief stated in our plaintiff's complaint is, given Heck, implausible, for it is

 that the plaintiff was the victim of an utterly unprovoked assault, and while that conceivably is

 true, it is barred by Heck."). This dismissal is without prejudice. See id. at 726 ("[R]ather than

 dismissing the case with prejudice [the District Judge] should either have retained it but warned

 the plaintiff that he could not challenge the findings made by the disciplinary board or have

 permitted him to file a second amended complaint that would delete all allegations inconsistent

 with those findings."). If Mr. Cilla reasserts his excessive force or failure-to-protect claims in any

 subsequent amended complaint, he may not allege facts inconsistent with the factual basis for his

 disciplinary conviction.

 B.     Eighth Amendment Claims Related to Four-Point Restraint Cell

        Mr. Cilla alleges that he was seriously injured during the cell extraction, denied medical

 attention, and then placed in a "four-point restraint cell" for twelve hours. At screening, the Court

 referred to the claims arising from these allegations as "conditions-of-confinement" claims.

 Dkt. 27 at 3. The defendants seek to dismiss these claims for the reasons set forth in Ziglar v.

 Abbasi, 137 S. Ct. 1843 (2017).

        In Abbasi, the Supreme Court set out a test for extending the Bivens remedy—a claim for

 damages against a federal officer in his individual capacity—beyond the limited contexts in which

 it has already been applied:

        The proper test for determining whether a case presents a new Bivens context is as
        follows. If the case is different in a meaningful way from previous Bivens cases
        decided by this Court, then the context is new. Without endeavoring to create an
        exhaustive list of differences that are meaningful enough to make a given context a
        new one, some examples might prove instructive. A case might differ in a
        meaningful way because of the rank of the officers involved; the constitutional right



                                                   5
Case 2:19-cv-00262-JRS-MJD Document 87 Filed 01/25/21 Page 6 of 9 PageID #: 805




        at issue; the generality or specificity of the official action; the extent of judicial
        guidance as to how an officer should respond to the problem or emergency to be
        confronted; the statutory or other legal mandate under which the officer was
        operating; the risk of disruptive intrusion by the Judiciary into the functioning of
        other branches; or the presence of potential special factors that previous Bivens
        cases did not consider.

 Abbasi, 137 S. Ct. at 1859–1860.

        The defendants acknowledge that the Supreme Court has already created a Bivens-style

 remedy for claims arising "under the Eighth Amendment's cruel and unusual punishment clause

 for prison officials' failure to provide an inmate with medical treatment." Dkt. 57 at 7 (citing

 Carlson v. Green, 446 U.S. 14, 19 (1980)). If the claim at issue here is distinguishable from an

 Eighth Amendment medical care claim, it is not so different as to present a "new Bivens context."

 Abbasi, 137 S. Ct. at 1859.

        Mr. Cilla alleges that officers beat him and seriously injured him. They took him to a nurse,

 who did not treat his injuries. And then Lieutenant Baez, Officer Rogers, and Officer Raley placed

 him in restraints for twelve hours. The allegation that the officers placed Mr. Cilla in restraints for

 so long a time supports an inference that the defendants intentionally prevented him from

 addressing his injuries and prolonged and exacerbated his pain. At the pleading stage, this

 allegation implicates the same constitutional right (the Eighth Amendment) and the same legal

 standard (deliberate indifference to a serious risk of harm) as any prisoner medical claim. Likewise,

 permitting Mr. Cilla to pursue a Bivens remedy based on this allegation intrudes no further into

 the functions of the legislature than permitting any other prisoner medical claim.

        Whether characterized in shorthand as "medical" claims or "conditions" claims, claims

 based on Mr. Cilla's extended confinement to the four-point restraint room are not "different in a

 meaningful way" from the Eighth Amendment claim permitted in Carlson. Abbasi, 137 S. Ct. at

 1859. These claims shall proceed against Defendants Baez, Rogers, and Raley.



                                                   6
Case 2:19-cv-00262-JRS-MJD Document 87 Filed 01/25/21 Page 7 of 9 PageID #: 806




 C.     Fifth Amendment Equal Protection Claims

        The defendants also rely on Abbasi in seeking to dismiss Mr. Cilla's Fifth Amendment

 equal protection claims. These claims are based on Mr. Cilla's allegations that the defendants

 denied him medical care and confined him to the restraint room because he is Muslim.

        The defendants note that Bivens has not previously been extended to claims of religious

 discrimination. As such, a Bivens remedy cannot "be available if there are special factors

 counselling hesitation in the absence of affirmative action by Congress." Abbasi, 137 U.S. at 1857

 (internal quotations omitted).

        One of the factors the Court must consider when weighing whether to permit a Bivens

 remedy in a new context is whether "there is an alternative remedial structure in place." Id. at 1858.

 "For if Congress has created 'any alternative, existing process for protecting the [injured party's]

 interest' that itself may 'amoun[t] to a convincing reason for the Judicial Branch to refrain from

 providing a new and freestanding remedy in damages.'" Id. (quoting Wilkie v. Robbins, 551 U.S.

 537, 550 (2007)).

        Mr. Cilla is pursuing Religious Freedom Restoration Act (RFRA) claims against all the

 defendants against whom he is pursuing equal protection claims. These claims will be based on

 the same allegations. This Court has previously held that RFRA provides an alternative avenue of

 relief for inmates claiming that government actors have substantially burdened their rights to

 exercise their religious beliefs. See Crowder v. Jones, no. 2:14-cv-00202-JMS-MJD, 2017 WL

 5889717 (S.D. Ind. Nov. 29, 2017). Given that Mr. Cilla's RFRA claims will proceed, there is no

 need to permit equal protection claims pursuant to Bivens. Mr. Cilla's equal protection claims are

 dismissed for failure to state a claim upon which relief may be granted.




                                                   7
Case 2:19-cv-00262-JRS-MJD Document 87 Filed 01/25/21 Page 8 of 9 PageID #: 807




 D.     FTCA Claim

        Mr. Cilla does not oppose dismissal of the FTCA claim that the Court identified at

 screening. See dkt. 65 at 4. Accordingly, the FTCA claim is dismissed for failure to state a claim

 upon which relief may be granted.

                                           IV. Conclusion

        The defendants' motion to dismiss, dkt. [56], is granted insofar as the following claims are

 dismissed for failure to state a claim upon which relief may be granted:

        •    Eighth Amendment excessive force and failure-to-protect claims, as discussed
             in Part III(A) above.

        •    Fifth Amendment equal protection claims, as discussed in Part III(C).

        •    FTCA claim, as discussed in Part III(D).

 The following claims will continue to proceed:

        •    Eighth Amendment claims against Defendants Baez, Rogers, and Raley, based
             on the allegations that they confined Mr. Cilla to the four-point restraint cell.

        •    Eighth Amendment medical care claim against Defendant May.

        •    RFRA claims against Defendants Baez, Rogers, Raley, and Ballard.

        The clerk is directed to terminate the Unites States as a party on the docket. All defendants

 shall answer the amended complaint in the time required by Federal Rule of Civil Procedure

 12(a)(4).

        IT IS SO ORDERED.




 Date: 1/25/2021




                                                  8
Case 2:19-cv-00262-JRS-MJD Document 87 Filed 01/25/21 Page 9 of 9 PageID #: 808




 Distribution:

 DAVID CILLA
 00880-104
 THOMSON USP
 USP Thomson
 P.O. Box 1001
 Thomson, IL 61285

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov




                                       9
